This suit was brought by appellee to recover a tract of land described in its petition. To show its title, appellee introduced a deed from a sheriff, which recited that it was made by virtue of an execution issued on a certain judgment; but no judgment or execution were offered in evidence.
Appellant assigns error to the effect that the judgment of the court is contrary to the law and the evidence, for the reason that no judgment or execution were offered in evidence. We sustain this assignment of error, and reverse and remand this cause for a new trial. Rule v. Richards, 159 S.W. 390, and authorities there cited.
For the error above indicated, judgment of the trial court herein is reversed, and this cause remanded for a new trial.
Reversed and remanded.